 LABORERS LOCAL 1086 (DENTINGER, INC.)Laborers InternationalUnion,Local1086,. AFL-CIOandBill Dentinger,Inc.,Hutter'Construc-tion Company,and International Union of Oper-ating Engineers,Local 139, AFL-CIO. Cases30-C]D-116 and 30-CD-1176 January 1987DECISION AND DETERMINATION OFDISPUTEBy MEMBERSJOHANSEN, BABSON, ANDSTEPHENSThe charges in this 10(k) proceeding were filed23 September 1985 and 7 November 1985 by theEmployers, alleging that the Respondent (LaborersLocal 1086), violated Section 8(b)(4)(D) of the Na-tionalLabor Relations ' Act byengaging in pro-scribed activity with an object of forcing the Em-ployers to assign certain work to employees it rep-resents rather' than, to employees represented byOperatingEngineersLocal 139. The cases wereconsolidated and a hearing was held 18 December1985 before Hearing Officer Kathleen L. " Rup-precht.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,findingthem free from prejudicial error. On theentire record, the Boardmakesthe following find-ings.I. JURISDICTIONBillDentinger,Inc., a Wisconsin corporation, isa construction firm engaged in masonry subcon-tracting with its principal office in Brookfield, Wis-consin.It annually purchased and received goodsand materials valued in excess of $50,000 directlyfrom suppliers located outside the State of Wiscon-sin.Hutter Construction Company, a Wisconsin cor-poration,isengagedin,construction as a generalcontractorwith its principal offices in Fond duLac,Wisconsin, where it annually purchased andreceived goods and materials valued at more than$50,000 directly from suppliers located outside theSlate of Wisconsin.The parties stipulate, and we find, that the Em-ployers areengaged incommerce within the mean-ing of Section 2(6) and (7) of the Act and that La-borers,Local 1086 and' Engineers Local 139 arelabor organizations within the meaning of Section2(5) of the Act.633II.THEDISPUTEA. Background and Facts of DisputeThe State of Wisconsin awarded the Oshkosh,Wisconsin,Medium Security Prison project toHutter Construction Company in July 1984. BillDentinger, Inc.,Hutter'smasonry subcontractor,assigned themason-tending forkliftwork to em-ployees represented by the Laborers.David Waite, a business representative for theEngineers, F.William Harvat from Hutter, W. C.Dentinger, Jr., and several representatives of theLaborers discussed ' the assignment on 31 August1984.Waite indicated that Dentinger's assignmentto the Laborers was unacceptable to the Engineers,and suggested that Hutter could have its own em-ployees performmason-tending forkliftwork di-rectly, or that Dentinger could become a party tothe collective-bargaining agreement between theEngineers and the Associated General Contractors,Wisconsin Chapter (the Area II contract). Harvatstated that Hutter had no desire to perform thework directly. Dentinger agreed at the meeting tosignthe Area II Agreement. However, the Engi-neers subsequently refused to provide Dentingerwith the Area II contract because Dentinger wasunwillingto assignthe mason-tending forklift workto employees represented by the Engineers.On '6 September 1984 the Engineers filed a griev-ance againstHutter as party to the Area II con-tract, alleging that Hutter was in violation of thecontract's subcontracting clause. On 29 July 1985an arbitrator concluded that mason-tending' forkliftwork was covered by the Area II contract and thatthe performance of that work by employees of asubcontractor not a party to the agreement violatedthe subcontracting clause. The arbitrator fashionedan "in-lieu-of work" remedy. A petition to vacateor modify the arbitrator's award filed 28 October1985 by Huffer in the Federal 'District Court forthe Eastern District of Wisconsin was still pendingat the time of the instant hearing.In the meantime, in April 1985 and again in Sep-tember 1985, the Laborers notified Dentinger byletter that it would take legal and economic actionagainst the subcontractor in furtherance of its claimfor the mason-tending forklift work it had been as-signed.Faced with the Engineers' contractual demands,inearlyNovember Hutter asked Dentinger tochange the mason-tending forklift assignment fromthe laborers to the engineers. ' On 5 November 1985Dentinger wrote to the Laborers and notified itthat an assignment change was going to be madeand that a laborer would be laid off because of thechange. About the same time Dentinger contacted282 NLRB No. 90 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Engineersand inquiredabout an engineer beingdispatched to man the forklift.He also again re-questedan AreaIIEngineers'contract be sent tohim. Severaldays laterDentingerwas notified thatneither would be sentbecause Dentingerwould notchange its mason-tending forkliftassignment to theengineers.On 7 November1985 membersof the Laborerspicketedthe main entranceto the prison project.There was a 1-day workstoppage.B.Work in DisputeThe disputed work involves the mason-tendingforkliftwork that was assigned to employees repre-sented by the Laborers by Bill Dentinger,Inc., themasonry subcontractor for Hutter on the MediumSecurity Prison project in Oshkosh,Wisconsin.C. Contentions of the PartiesHutter contends that the mason-tending forkliftwork should be awarded to employees representedby the Laborers based on employer preference,economy and efficiency,collective-bargainingagreements,and an arbitration award.Dentinger contends that the work in disputeshould be awarded to employees represented bythe Laborers.The Laborers contends that the employees itrepresents have a contractually based claim for thework in dispute'and are preferred by Dentinger,andthat these factors, combined with industry andarea practice,operational efficiency,and skill andtraining,require an award of the work to employ-ees it represents. Both Hutter and the Laborersseek an award of the mason-tending forklift workto employees represented by the Laborers on job-sites throughout the State.The Engineers'contends that it successfully proc-essed a grievance against Hutter for breach of theArea II contract's subcontracting clause;that an ar-bitrator issued an,opinion and award favorable, tothe Engineers;that Hutter,Dentinger,the LaborersDistrictCouncil,and the Laborers Local 1086,conspired to create a job incident sufficient to sup-port an unfair labor practice that would lead to this10(k) hearing in which the Laborers would prevail;that the Engineers has never demanded that Den-tinger violate its contract with the Laborers, northat Dentinger change its forklift assignment to em-ployees represented by the Engineers;that the En-gineers has only demanded that Hutter complywith the opinion and award of the arbitrator; thatthe processing and administration of these chargesare a sham and fraud on the Board;and that theLaborers has maliciously,with the knowledge andconsentofHutter and Dentinger,created an8(b)(4)(D)violation in order to prevail in the 10(k)hearing,thereby relieving Hutter from its duty tocomply with the arbitrator's opinion and award. Fi-nally,the Engineers moved to dismiss'the chargeas untimely pursuant to Section 10(b) of the Act,because the conduct occurred in August 1984 andthe charges were filed about 7 November 1985.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, itmust be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) , has, beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.The charges herein allege violations of Section8(b)(4)(D)of the Act. In a letter dated 19 April1985 the Laborers notified Dentinger,that if therewere,any change in the forklift operator,"LaborersLocal 1086 will take any recourse it takes to main-tain our work." On 16 September 1985 the Labor-ers notified Dentinger that:These rights that the Laborers Union will ex-ercise,may 'include litigation against yourcompany for violation of the Collective Bar-gainingAgreement, picketing to inform theother crafts and the public of the jurisdictionalclaim of the Laborers Union and a withdrawalof laborers from the job site in order to en-force the jurisdictional claim of the LaborersUnion.On 7 November 1985 employees represented bythe Laborers picketed the main entrance to theprison project to protest the assignment of thework in dispute to the Engineers.A 1-day workstoppage resulted,which involved approximately16 contractors and the withholding of services byapproximately 66 employees.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D)has occurred, which isnot barred by Section 10(b)' and that there, existsno agreed method of voluntary adjustment of thedispute within the meaning of Section 10(k) of theAct. Accordingly,we find that the dispute is prop-erly before the Board for determination.E. Meritsof theDisputeSection 10(k) requires the Board to make an af-firmative award of the disputed work after consid-ering various factors.NLRB v. Electrical Workers1The Engineers'motion to dismiss is denied. The charges clearly werefiledwithin 6 months of the alleged unlawful conduct engaged in by theLaborers. LABORERSLOCAL1086 (DENTINGER, INC.)635IBEW Local 1212(Columbia Broadcasting),364U.S. 573(1961).The Board has held that its deter-mination in a jurisdictional dispute is an act ofjudgment based on common sense and experience,reached by balancing the factors involved in a par-ticular case.Machinists Lodge 1743(J.A.JonesConstruction),135 NLRB 1402(1962).The following factors are relevant in making thedetermination of this dispute.1.Collective-bargaining agreementsDentinger is a member of the Mason Contrac-tor'sAssociation of America(MCAA).An agree-ment between MCAA and the Laborers Interna-tional requiresmason contractors to assign thetending of masons in general to members of the La-borers.On 31 August 1984 Dentinger signed ashort form agreement with the Laborers.Section5.3 contains the classification"ForkliftOperator"and an accompanying wage rate.Hutter is a party to the Fox Valley ContractorsAssociationAgreementwith various Laborers'locals,which contains jurisdictional claims tomason-tending forkliftwork.Also,Hutter is aparty to the Engineers Area II agreement, whichsets forth the claim for the operation of "forklifts."An arbitrator found Hutter violated this contractby subcontracting the work in dispute to Dentingerbecause the latter did not have an agreement withthe Engineers.Evidence concerning this factor indicates thatthe forklift operation is within the work jurisdic-tion of both Unions.We therefore fmd that thisfactor does not favor an award to employees repre-sented by either Union.2.Company preference and past practiceSince 1975 Dentinger has assigned mason-tend-ing forklift work to the Laborers on over 200 jobsand has expressed a preference to assign this workto the Laborers whenever possible.Although ontwo occasions Dentinger has assigned mason-tend-ing forkliftwork to members of the Engineers,record testimony shows that the Engineers pres-sured the general contractor to have Dentingerchange the assignment or lose the subcontract.Accordingly,we fmd that Dentinger's preferenceand past practice favor the award to employeesrepresented by the Laborers.3.Area practiceHutter indicates that if mason-tending forkliftwork were performed by individuals Hutter em-ployed directly,Hutter's preference would be, asits practice in most cases has been,to have the la-borers perform mason-tending forklift work. Thepractice of Hutter and Dentinger is consistent withthe assignment of contractors doing masonry con-struction throughout Wisconsin. Fifty to 60 percentof general contractors performing masonry work inMilwaukee and its environs use laborers to runtheir forklifts.In the remaining counties, 90 percentofmasonry subcontractors assign their forkliftwork to laborers.When an engineer has performedthe disputed work,he has done so because he wasalready on the job and was not at the time neededto run other equipment.Accordingly,we fmd thatarea practice favors an award to employees repre-sented by the Laborers.4.Relative skillsNo special skills are required of the employeeswho operate the mason-tending forklift and mem-bers of both the Laborers and the Engineers arequalified to perform the work in dispute.Accord-ingly,we fmd this factor does not favor an awardto employees represented by either Union.5.Economy and efficiency of operationsThe typical work crew includes five masons andthree laborers.When the forklift is not in oper-ation,mason-tendersmust also mix mortar, movescaffolding,and perform utility duties and cleanup,all tasks that are outside the Engineers'jurisdiction.The addition of an Engineers-represented employeewould expand the crew to five masons, three labor-ers, and one engineer,thus increasing costs withoutadding any productivity.Accordingly,this factorfavors awarding the work to employees represent-ed by the Laborers.6.Arbitration awardsHutter and the Engineers in urging awarding thework to members of Laborers and Engineers, re-spectively, each rely on different arbitration deci-sions to support their contentions regarding the de-termination of this dispute.We note, however, thatnot all the parties to the instant proceeding partici-pated in either arbitration proceeding or agreed tobe bound by the results. Accordingly, the arbitra-tors' awards are not binding on the Board.2ConclusionsAfterconsidering all the relevant factors, weconclude that employees representedby the Labor-ers' InternationalUnion,Local 1086,AFL-CIO,are entitled to perform the work in dispute. Wereach this conclusion relying on the preferencesand past practices of the Employers and area prac-2LongshoremenILWU (Brady-HamiltonStevedoreCo.), 244 NLRB 275,276 Si. 6 (1979). 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDtices and economy and efficiency of operation. Inmaking this determination,we are awarding thework to,employees represented by the Laborers'International Union,Local 1086,AFL-CIO, not tothatUnion or its members.Hutter contends,and the Laborers concurs, thatthe Board should issue a broad award to employeesthe Laborers represent on jobsites throughout theState.We conclude that a broad order is not war-ranted.The Engineers did not engage in threats ofpicketing or picketing;rather,itwas the Laborerswho threatened to picket and picketed to maintainassignment of the disputed work to employees itrepresents.In these circumstancesthere isno basisfor extendingthe determinationbeyond the par-ticular controversy that gaveriseto the proceed-ing.DETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowingDetermination of Dispute.Employees of Bill Dentinger,Inc., representedby Laborers'InternationalUnion,Local 1086,AFL-CIO,are entitledto performthe mason-tend-ing forkliftwork attheMedium Security Prisonproject inOshkosh,Wisconsin.